       Case 1:19-cv-03658-LAK-RWL Document 15 Filed 09/13/19 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

ENTRETELAS AMERICANAS S.A.,

               Plaintiffs,

                    -against-
                                                    Index No. 19-03658 (LK) (RWL)
RAFAEL IGNACIO SOLER,

               Defendant.


                              NOTICE OF MOTION TO DISMISS
                             PURSUANT TO FRCP 12(b)(l) AND (6)

        PLEASE TAKE NOTICE that Defendant Rafael Ignacio Soler ("Defendant"), upon the

accompanying Memorandum of Law, the Declaration of Richard W. Trotter, executed on

September 13, 2019, and upon all prior pleadings and proceedings in this action, hereby moves

this Court, pursuant to Federal Rule of Civil Procedure 12(b)(l) and (6), for an Order dismissing

the Complaint dated May 15, 2019 and filed by Plaintiff Entretelas Americanas S .A. ("Plaintiff')

against Defendant with prejudice. This motion is made following the conference of counsel,

which took place before the Court at the pre-motion conference held on June 19, 2019 at 3:30

p.m.   During the conference, and in its response to Defendant's pre-motion letter, Plaintiff

declined an opportunity to amend its Complaint.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the so-ordering of Defendant's

July 22, 2019 letter requesting an adjournment, Plaintiffs opposition to the motion is due on or

before October 14, 2019.




                                                l
     Case 1:19-cv-03658-LAK-RWL Document 15 Filed 09/13/19 Page 2 of 2




Dated: New York, New York
       September 13, 2019



                                         TANNENBAUM HELPERN SYRACUSE
                                         & HIRSCHTRITT LLP

                                         By:    Isl Vincent J. Svracuse
                                                Vincent J. Syracuse
                                                Richard W. Trotter
                                         900 Third A venue
                                         New York, New York 10022
                                         Phone No. (212) 508-6700
                                         Syracuse@thsh.com and
                                         Trotter@thsh.com
                                         Attorneys for Rafael Ignacio Soler




                                     2
